NONFINAL REJECTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application contains claims directed to the following patentably distinct species:
Species A: Fig.2-3
Species B: Fig.4-5
All other figures are considered generic to all species.
The species are independent or distinct because each species includes a distinct functional arrangement. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 appears generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:
•         the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently 
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Benjamin Lehberger on 9/07/2021 a provisional election was made without traverse to prosecute the invention of species A with fig.2-3, claims 1-5, 13-17 and 20.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 6-12 and 18-19 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.


Claim Objections
Claims 4-5 and 16-17 are objected to because of the following informalities: specifically, claim 4 and 16 include the limitation “wherein a larger the time threshold is” which should be --wherein the larger the time threshold is--, in the body of the claims.  Dependent claims 5 and 17 are objected for the same reasoning.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-5 and 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 and 16 recites the limitation (emphasis added) "a higher a ratio of dormancy devices in the on board computing platform" in the body (lines 4 & 7) of the claim.  There is insufficient antecedent basis for this limitation in the claim.  There is no prior definition of what the dormancy devices in the on board computing platform are in either claims 4 and 16 or independent claims 1 and 13.  Dependent claims 5 and 17 are rejected for the same reasoning given their dependency.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
	
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 13 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by QI et al. (CN 103164877 A).
Re claim 1, QI discloses (abstract) a dormancy controlling method for an on board computing platform (i.e. vehicle-mounted terminal), comprising: 
determining (i.e. signal detection module detects signals dormant state of vehicle-mounted terminal) a dormancy level corresponding to the on board computing platform; and 
controlling (by sending controlling signals), according to the dormancy level, operating states (i.e. waking up signals, sensing motion, informing signals, power supply control functions) of at least one processor (i.e. CPU or its modules) and an external device (i.e. could be any external device communicating with RF module or other module connected to CPU) controlled by the at least one processor in the on board computing platform (abstract).
Re claim 13, QI discloses (as applied for claim 1) a dormancy controlling apparatus for an on board computing platform, comprising: 
a processor (i.e. CPU); and 
a memory (CPU and modules require operation in conjunction with memory storage) communicatively connected to the processor; 

determine a dormancy level corresponding to the on board computing platform; and 
control, according to the dormancy level, operating states of at least one processor and an external device controlled by the at least one processor in the on board computing platform.
Re claim 20, QI discloses (storage units are required for operation of functions) a non-transitory computer-readable storage medium (as for claim 1 - functions and structures claimed required to operate with memory) storing computer instructions, wherein the computer instructions are used to cause a computer to execute the method according to claim 1.
Claim(s) 1, 3, 13, 15 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by ATSUMI (US 10373415 B2).
Re claim 1, ATSUMI discloses (abstract) a dormancy controlling method for an on board computing platform 804/80 (i.e. fig.1 & 7), comprising: 
determining (fig.9 – step S202) a dormancy level corresponding to the on board computing platform; and 
controlling (fig.8-9 & 11), according to the dormancy level, operating states of at least one processor (i.e. processor(s) of ECU 80 including controller 804 operate to control functions of vehicle, by way of communication using a wake-up signal sent to LF receiver 210 into smart key ECU 240 and other signals sent to smart key within process of fig.9) and an external device 200/300 controlled by the at least one processor in the on board computing platform (fig.1).
The smart key ECU 240 is generally in a sleep state in which functions other than a function (that is, the LF reception processing unit 2401) of receiving radio waves of an LF band are stopped, and the other functions are woken up by a wake-up signal which is received by the LF reception processing unit 2401.
Re claim 3, ATSUMI discloses (c.8, ll.1-32) the method according to claim 1, wherein the determining a dormancy level corresponding to the on board computing platform comprises: 

Re claim 13, ATSUMI discloses (as applied for claim 1) a dormancy controlling apparatus for an on board computing platform (i.e. fig.1 – ECU 80/804), comprising: 
a processor 804; and 
a memory 805 communicatively connected to the processor; 
wherein, the memory stores instructions executable by the processor (i.e. storage unit 805 stores data for instructions of any program for controller 804), and the instructions are executed by the processor to enable the processor to: 
determine a dormancy level corresponding to the on board computing platform; and 
control, according to the dormancy level, operating states of at least one processor and an external device controlled by the at least one processor in the on board computing platform.
Re claim 15, ATSUMI discloses (as for claim 3) the apparatus according to claim 13, wherein the processor is further enabled to:
acquire a dormancy instruction sent by a controller area network (CAN) bus, wherein the dormancy instruction comprises the dormancy level, the dormancy instruction is input by a user through a display interface preset on a vehicle or a display interface of a terminal device, or the dormancy instruction is triggered by the user by triggering a preset component in the vehicle.
Re claim 20, ATSUMI discloses (fig.3 & 7 – storage units are required for operation of functions) a non-transitory computer-readable storage medium (as for claim 1 - functions and structures claimed required to operate with memory) storing computer instructions, wherein the .
Claim(s) 1-2, 13-14 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by SHIMIZU et al. (US 20190039580 A1).
Re claim 1, SHIMIZU discloses (abstract) a dormancy controlling method for an on board computing platform (fig.1-3), comprising: 
determining [0042] a dormancy level corresponding to the on board computing platform (fig.2-3 – circuitry corresponding to front axle ABS and rear axle ABS related to TBC ECU 110 and Brake ECU 120); and 
controlling (fig.2-3), according to the dormancy level, operating states of at least one processor (i.e. TBC ECU 110) and an external device (i.e. brake devices in fig.1) controlled by the at least one processor in the on board computing platform (fig.1 [0019-0020]).
Re claim 2, SHIMIZU discloses (fig.3 [0042]) the method according to claim 1, wherein the determining a dormancy level corresponding to the on board computing platform comprises: 
detecting a duration (i.e. period of time) that the on board computing platform has not been operated since a vehicle is started (i.e. process of determining inactive status for a period of time – would be during vehicle operation (determined based on vehicle speed) after start of engine); and 
determining, according to the duration, the dormancy level (i.e. level determined by activity status of both front and rear axle ABS – step 318) corresponding to the on board computing platform.
Re claim 13, SHIMIZU discloses (as applied for claim 1) a dormancy controlling apparatus for an on board computing platform (i.e. fig.1), comprising: 
a processor 180; and 
a memory 190 communicatively connected to the processor; 

determine a dormancy level corresponding to the on board computing platform; and 
control, according to the dormancy level, operating states of at least one processor and an external device controlled by the at least one processor in the on board computing platform.
Re claim 14, SHIMIZU discloses (as for claim 2) the apparatus according to claim 13, wherein the processor is further enabled to: 
detect a duration that the on board computing platform has not been operated since a vehicle is started; and
determine, according to the duration, the dormancy level corresponding to the on board computing platform.
Re claim 20, SHIMIZU discloses (fig.1 – storage units are required for operation of functions) a non-transitory computer-readable storage medium (as for claim 1 - functions and structures claimed required to operate with memory) storing computer instructions, wherein the computer instructions are used to cause a computer to execute the method according to claim 1.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS E GARCIA whose telephone number is (571)270-1354.  The examiner can normally be reached on M-Th 9-6pm F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on (571)272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CARLOS E. GARCIA
Primary Examiner
Art Unit 2683


/Carlos Garcia/Primary Examiner, Art Unit 2683                                                                                                                                                                                                        9/1/2021